PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/097,194
Filing Date: 12 Apr 2016
Appellant(s): Clark, Brian, T.



__________________
David V. Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 31, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	A. Claims 1, 2, 4-13, and 15-20 are rejected are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not amount to significantly more than an abstract idea.
	B. Claims 1, 2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davila, U.S. Patent Publication 20160203494, in view of Boswell, U.S. Patent Publication 20090265200, and further in view of Leidner, U.S. Patent Publication 20120221485.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
A. Claims 1, 2, 4-13, and 15-20 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Response to Argument
NOTE: The Examiner notes the instant Application 15/097,194 (System and Methods for Generating a Regulatory Alert Index Using Modularized and Taxonomy-Based Classification of Regulatory Obligations) is substantially similar to two co-pending Applications:
Application 15/097,187 – Systems and Methods for Automatically Generating Regulatory Compliance Manual Using Modularized and Taxonomy-Based Classification of Regulatory Obligations (Appeal Brief filed 10/21/20).
Application 15/097,205 – Systems and Methods for Generating Modularized and Taxonomy-Based Classification of Regulatory Obligations (Appeal Brief filed 10/29/20; Examiner’s Answer filed 2/13/21).
	
	Appellant’s Arguments
	Appellant argues, on page 15:
	C. The claims are patent-eligible under 35 U.S.C. § 101
	Appellant argues, on page 15:
		Because of the plethora of regulations imposed on businesses by government 	(federal, state, and local), the Appellant here provides an automated way of identifying 	what regulations are relevant to each business and computing regulatory alert index 	scores to specify how important it is to comply with each of the regulations.
	Because the claims are not directed to any judicial exception, the Examiner throws out three “spaghetti strands” to see what might stick.
	
	The Examiner respectfully disagrees with Appellant’s assertion.
	Appellant argues, on page 16:
	1. The claims are not directed to “mitigating the risk of not complying with regulatory obligations”
	
	Appellant argues (emphasis added):
 	First, an unsupported assertion by the Examiner does not constitute evidence. Here, the Examiner has cited no evidence at all to suggest that the claims are directed to the alleged abstract idea. See Final Office Action at page 17.
	Second, the claims compute a regulatory alert index score for each rule, measuring the extent of compliance activity for the respective rule. The compliance activity includes enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective It would be difficult to cast this calculation as directed to “mitigating risk.”
	Third, even if the Examiner argues that the claims are related to “mitigating risk,” the claims impose a meaningful limit on the alleged judicial exception. See 2019 Guidance, Section II, pointing out that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception ...”

	The Examiner respectfully disagrees with Appellant’s assertions. 
	The Examiner notes the judicial exception is illustrated by the limitations as described on page 16 of the Office Action dated 8/31/20. Additionally, the Examiner notes Appellant’s arguments, that, “Appellant has developed a product to help companies comply with government regulations, including federal, state, and local laws. To do this, the Appellant finds all of the regulations that are relevant to each specific company and provides information about how to comply with those regulations,” (pg. 12 of the Appeal Brief), and, “[t]he claimed system is used by many customers of the Appellant every day in order to guarantee regulatory compliance,” (pg. 18 of the Appeal Brief). As such, as noted on page 17 of the Office Action dated 8/31/2020, the Examiner asserts the limitations comprise an abstract idea in the form of certain methods of organizing human activity in that the limitations comprising the abstract idea are similar to a fundamental economic principle or practice in that they are directed to mitigating the risk of not complying with regulatory obligations legal obligations in that they are directed to legal obligations associated with regulatory compliance obligations, and are similar to managing personal behavior or relationships or interactions between people in that they are directed to following rules or instructions (i.e., following rules and requirements associated with compliance with regulatory see pg. 17 of the Office Action dated 8/31/20). Although the actual word “risk” is not found in the claims, the various claim limitations clearly describe risk mitigation for compliance with legal obligations, which is consistent with Appellant’s Specification. The identity of a precise terminology, i.e., risk, is not required for the claims to encompass an embodiment. See In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990).
	While the rejection under 35 USC 101 on pages 15-23 of the Office Action filed 8/31/20 still applies, the Examiner notes Appellant’s subsequent arguments are substantially similar. The discussion below is provided for reference to address Appellant’s arguments.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or 
	Appellant argues, on page 16:
	2. The claims are not directed to “legal obligations associated with regulatory compliance obligations”

	Appellant again argues the Examiner has no supporting evidence. Appellant argues the claimed method to compute regulatory alert index scores is not directed to “legal obligations,” or a “legal interaction,” and that the claims impose a meaningful limit on the alleged judicial exception. As discussed above, the Examiner respectfully disagrees. The preamble of claim 1 indicates the focus of the claim is, “for computing regulatory alert index scores for regulatory obligations,” See, e.g., BASCOM, 827 F.3d at 1348 (citing preamble for distillation of abstract idea), and the specification states, “[t]he present disclosure relates generally to compliance and legal services field...automatically generate regulatory compliance data and related information,” (0003), and, “[t]here has been an explosion of regulatory law promulgated in the United States. The length, quantity, and complexity of all of these laws are increasing rapidly. Currently, there are no solutions equipped to intelligently classify these obligations in a usable manner,” (0005), and, “In another aspect of the system, the system implements a graphical user interface that displays, in real-time, a dashboard of the most recent regulatory compliance information tailored to that company and its business operations and allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations,” (0010).
comply with government regulations, including federal, state, and local laws. To do this, the Appellant finds all of the regulations that are relevant to each specific company and provides information about how to comply with those regulations,” (pg. 12 of the Appeal Brief), and, “[t]he claimed system is used by many customers of the Appellant every day in order to guarantee regulatory compliance,” (pg. 18 of the Appeal Brief). The Examiner asserts the judicial exception illustrated by the limitations, as described on page 16 of the Office Action dated 8/31/20, is similar to commercial or legal interactions in that they are directed to legal obligations associated with regulatory compliance obligations, as discussed on page 17 of the Office Action dated 8/31/20.
	Appellant argues, on page 17:
	3. The claims are not directed to “following rules or instructions”

	Appellant argues, on pages 17-18, Appellant again argues the Examiner has no supporting evidence. Appellant argues the claimed method to compute regulatory alert index scores is not directed to “following rules or instructions,” and that the claims impose a meaningful limit on the alleged judicial exception. As discussed above, the Examiner respectfully disagrees. The Examiner asserts the judicial exception illustrated by the limitations, as described on page 16 of the Office Action dated 8/31/20, is similar to following rules or instructions in that they are directed to legal obligations and requirements [i.e., rules or instructions] associated with regulatory compliance obligations, as discussed on page 17 of the Office Action dated 8/31/20.
	Appellant argues on page 18:
4. The claims are directed to a practical application
	Appellant argues, on page 18, “[i]n addition to imposing a meaningful limit on any alleged judicial exception, the claims here really are directed to a "practical application.” The Examiner respectfully disagrees with Appellant’s assertion.
	Appellant then states, “The claimed system is used by many customers of the Appellant every day in order to guarantee regulatory compliance,” references limitations recited, and then asserts that, “[t]he claims therefore “recite the combination of additional elements” that “integrates the [alleged] mental process into a practical application.” The Examiner respectfully disagrees with Appellant’s assertion. The discussion above applies here, as well.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea. 
	Appellant argues, on page 18:
	D. The claims are fully supported under 35 U.S.C. § 112(a)
	Regarding claim interpretation, 
	Appellant argues, on pages 18-20:
	1. The specification provides sufficient detail for “computing a respective 	regulatory alert index score for each rule in the first set of rules, each 	regulatory alert index score measuring extent of compliance activity for the 	respective rule, including enforcement actions for the respective rule, 	speeches about the respective rule, market commentary about the 	respective rule, publications about the respective rule, and advisory 	notices related to the respective rule”

Appellant argues, on pages 18-19:
	This claim language is described in the specification in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP § 2163.

	The Examiner respectfully disagrees with Appellant’s assertion.

	First, a person of skill in the art would recognize, based on the disclosure, that one can measure the extent of compliance activity for the respective rule by: (i) counting enforcement actions for the respective rule, (ii) counting speeches about the respective rule, (iii) counting the number of market commentaries about the respective rule, (iv) counting publications about the respective rule, and (v) counting advisory notices related to the respective rule.
	Second, the Federal Circuit has clarified that the claims are not required to use verbatim language from the specification...
	Here, the Final Office Action fails to make any factual inquiry regarding the original disclosure at, for example, paragraphs 15, 35, 38, 52, 63, 66, 78, 81, and 84 - 86 of the application as filed. At least these portions of the Appellant's original disclosure provide adequate support for the claim language, including paragraph 85...
		The specification also provides specific examples that support the claimed 	limitation of "computing a ... score ... measuring extent of compliance activity ... including 	enforcement actions ... speeches ... [etc.]". For example, paragraph 86 of the application 	recites an example of how an RAI (regulatory alert index) score is calculated by applying 	a multiplier to a number of documents that reference a particular rule.
		This paragraph thus provides support for the claimed limitation of "computing a ... 	score ... measuring extent of compliance activity ... including enforcement actions ... 	speeches ... [ etc.]" Once these examples have been pointed out by the present 	disclosure, a person of skill in the art readily understands how to measure the extent of 	compliance activity (e.g., by counting enforcement actions or counting speeches and/or 	by applying a multiplier to the determined count). 
		Accordingly, there is adequate written description for "computing a respective 	regulatory alert index score for each rule in the first set of rules, each regulatory alert 	index score measuring extent of compliance activity for the respective rule, including 	enforcement actions for the respective rule, speeches about the respective rule, market 	commentary about the respective rule, publications about the respective rule, and 	advisory notices related to the respective rule."
	
	The claim recites, “computing a respective regulatory alert index score for each rule in the first set of rules, each regulatory alert index score measuring extent of compliance activity for the respective rule.” However, while the Specification asserts the disclosure of a novel and previously unknown regulatory alert index (see 0035), the Specification does not describe how a regulatory alert index score is computed. Applicant has provided no embodiment for how to compute the regulatory alert index (RAI) score recited in the independent claims, which is insufficient for written description to cover the expansiveness of claiming “computing” a “regulatory alert index score.” See MPEP 2161.01, LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). In LizardTech, one embodiment was insufficient written description for the claimed function. Here, there are no embodiments comprising an adequate written description for the claimed function, therefore, the written description is insufficient. The Examiner notes the instant specification describes the disclosure as relating to the compliance and legal services field (see instant specification at 0003; see also 0005), and claim 5 recites that (emphasis added), “the compliance data comprises a plurality of business requirements and the task comprises an action that the user must complete to comply with regulatory obligations related to the compliance data,” (claim 5; see also claim 4 and claim 6 as related to tasks associated with compliance data and business requirements). The Examiner interprets the phrase, “compliance activity,” as related to the compliance and legal services field to mean an activity, or task, taken by an entity to ensure compliance with applicable regulatory obligations.
	The specification describes the score, but not how to calculate or compute the score. Paragraph [0085] describes that the RAI aggregates information related to rules, laws, and regulations, etc., and computes a score or ranking that describes how active how the score is computed is not shown. In paragraph [0086], Appellant describes that “the RAI is calculated on a ‘task’ level such that there are two Rules relevant to particular task, and each one is independently actively, then an aggregate RAI score would appear next to the task that is representative of the activity in both Rules.” However, nowhere is it shown how the RAI score is calculated. Par 086 then describes how a “sum of the RAI for each of the two Rules” is calculated, but because the RAI score is never shown to be calculated, Appellant has not met the written description requirement as described in MPEP 2163.
	On pages 18-19, Appellant argues that “a person of skill in the art would recognize… that one can measure the extent of compliance activity” by counting, but Appellant does not cite to where this is disclosed in the Specification. On page 19, Appellant cites to pars 15, 35, 38, 52, 63, 66, 78, 81, and 84‐86, but only pars 85 and 86 disclose anything related to calculation in reference to the RAI score. However, as shown above, there is no disclosure of how an RAI score is calculated, therefore the rejection was proper (as described by paragraph [0086], the multiplier is applied to the RAI score, so an RAI score must already have been calculated in order to apply the multiplier to the RAI score). Additionally, it is noted that the features upon which applicant relies (i.e., “a person of skill in the art would recognize… that one can See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Appellant argues, on pages 20-21:
	2. The specification provides sufficient detail for “compliance activity,” “extent of compliance with compliance activity,” or “each regulatory alert index score measuring extent of compliance activity for the respective rule”

On pages 20-21, though terms used in the specification are repeated in the claims, Appellant has shown no support for how the score is calculated or computed. Therefore, as shown above, there is no disclosure of how an RAI score is calculated, therefore the rejection was proper.
While the specification provides no discussion of compliance activity, no discussion of compliance activity comprising enforcement actions, speeches, market commentary, rule publications, and advisory notices, and no discussion of measuring the extent of compliance activity, the Examiner notes that the specification describes receiving sets of qualitative data from a number of data sources to be broken down and parsed by the system circuitry and processors, wherein the data may represent information retrieved from a number of data sources storing contextual about each of the laws, rules, or regulations and may include data representing speeches, updates to existing rules, official comments on regulations, or any other data that can be broken down, parsed, and eventually combined with a taxonomy created by the system, and wherein the referenced sources are non-limiting examples (see at least 0038, Fig. 1), 
	The specification does not provide an adequate written description of computing a respective regulatory alert index score for each rule in the first set of rules, each regulatory alert index score measuring extent of compliance activity for the respective rule, as claimed, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
	Appellant’s arguments are fully considered, but are not persuasive.
	Rejections under 35 U.S.C. § 103
	Appellant argues, on page 21:
	E. The claims are patentable under 35 U.S.C. § 103 over the cited art
	1. The Examiner cannot ignore functional claim elements
	Appellant argues, on pages 21-22:
	The claims specifically describe how to compute regulatory alert index scores by measuring compliance activity in five specific ways. The Examiner was unable to identify any portion of the cited references that teach this claim language, so the Final Office Action attempted to ignore the claim language by asserting that it is “non-functional descriptive material.” Final Office Action at pages 6 and 33.
	The view espoused in the Final Office Action follows the erroneous view of the Board in Gulack, which was subsequently overturned by the Federal Circuit. The Board in Gulack had provided some analysis as to why they thought Id. Here there is no analysis at all. Even so, the Federal Circuit faulted the Board in Gulack for “cit[ing] no authority in analyzing the relevance of the lack of a functional relationship, or of the status of the printed matter as nonstatutory subject matter, to its decision not to accord the printed matter patentable weight.” Id. Like Gulack, the lack of evidence here is procedurally unsound.
	The claims specify computing regulatory alert index scores for regulatory obligations. Like Gulack, the claimed “each regulatory alert index score measuring extent of compliance activity for the respective rule,” including “enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule” are recited features that must be accorded patentable weight.
...
	Unlike the superfluous printed matter in Ngai, the five recited sources for measuring compliance activity (enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule) are the basis for computing the regulatory alert index score. Without the cited features, the system would not be able to compute the regulatory alert index scores, unlike Ngai’s kit, which would work even without the printed matter.
	This claim feature cannot be ignored, and it is not taught by the proposed combination of references, as explained below.
	
	The Examiner did not ignore claim elements, but addressed and rejected all of the claim elements.
 	Appellant argues, on pages 22-23:
	2. The cited references do not teach or suggest “each regulatory alert index score measuring extent of compliance activity for the respective rule, including enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule”

	It is important to note that the “enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule” are used to measure extent of compliance activity that is used to compute “a regulatory alert index score.”
	
	The discussion above regarding claim interpretation and Appellant’s arguments applies here, as well. The claim and specification does not describe how to calculate a 
	Appellant argues, on page 23:
	The Examiner concedes that Davila does not teach “enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule.” See Final Office Action at page 41. This feature is also not taught by Boswell or Leidner.

	The Examiner respectfully disagrees. The Examiner did not concede that Davila does not teach the limitation at pg. 41. The Office Action discusses the disclosure of Davila as related to the limitations at issue at pages 33-36, wherein the disclosure of Davila is in the context of computing a rating [an impact assessment rating], not a score and the Examiner argues, on pages 40-43, the limitation at issue would be obvious in view of the disclosure of Davila. 
	computing a respective [rating] for each rule in the first set of rules, each [rating] measuring extent of compliance activity for the respective rule, [see Office Action pages 33-34]
	As noted on pages 33-34, Davila discloses:
The system identifies changes in regulatory data and new regulatory data (0045, 0046, Fig. 2; see also 0049); 
the analysis of regulatory change data, electronic feeds monitoring issuing authorities and regulatory issuing agencies, and teaches that a feed may send data to the network on a continuous or periodic basis (0045, Fig. 2)
an impact assessment rating associated with the regulatory compliance data (0054, 0062, 0068, 0070-0072)
the regulatory change user interface 500 may organize the compliance action plans based on impact rating, compliance status (0070)

	wherein the external data source may include enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, or advisory notices related to the respective rule;
 	As noted on pages 34-36, Davila discloses:
Regulatory change data is data containing or describing changes to existing laws, rules, regulations, as well as the identification of new laws, rules and regulations...regulatory change data may be created by an issuing authority. An issuing authority may be a rule maker, regulator, agency, body, organization, standard setter, or similarly responsible organization, including legal authorities, regional rule making bodies, and legal authorities or courts (0045)
the compliance data may comprise observations, comments, or notes about the compliance data and the impact of the compliance data to provide relevant data concerning the regulatory change and/or the particular line of business (0074-0076, Fig. 7)
The inventory table 420 may list all relevant laws, rules, and regulations associated with Line of Business...organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065)
a regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory...so that an enterprise may keep up to date with any changes to the overall structure of the regulations or to include any new Acts, treaties, court cases, or the like (0049)
	
	Regarding the limitations of, computing a respective […] score for each rule in the first set of rules, each […] score measuring extent of compliance activity for the respective rule, including enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule, the Office Action provides a summary of the disclosure of Davila at pages 39-41, and provides a discussion, at pages 41-43, that Davila is directed to an impact assessment rating, and, provides a discussion that, while Davila does not use all of the explicit language regarding the listed elements referenced as sources of data, the limitations would be obvious in view of the disclosure of Davila. Appellant has not provided an argument regarding the Examiner’s discussion of the limitations being obvious in view of the Davila (see Office Action at pages 30-36 and 41-43 regarding the limitations at issue).
	 In order to expedite compact prosecution, while the Examiner argued the limitations at issue would be obvious in view of the disclosure of Davila even though Davila did not explicitly recite the same language for the elements, the Examiner noted, on pages 42-43, that Davila teaches identifying changes in regulatory data, the analysis of regulatory change data, generating an impact assessment rating associated with regulatory change data, and organizing a compliance action plan based on the impact assessment rating and compliance status, but does not explicitly recite a regulatory alert index score. Boswell was introduced to more specifically address the limitations with respect to calculating a score measuring the extent of compliance activity.
	Appellant argues on page 23:
	a. This feature is not taught by Boswell
	Appellant argues, on pages 23-24, “this feature is not taught by Boswell. As noted on page 43 of the Office Action, Boswell is introduced to more specifically address the limitations with respect to calculating a score measuring extent of compliance activity.
	computing a respective […] score for each rule in the first set of rules, each […] score measuring extent of compliance activity for the respective rule, including enforcement actions for the respective rule, speeches about the respective rule, market commentary about the respective rule, publications about the respective rule, and advisory notices related to the respective rule;
	As described by Boswell, requirements may be imposed on an organization by the government or another regulatory authority (0053), and controls may represent procedures or activities to comply with one or more regulatory requirements (0042, 0049; see also 0042, 0043, 0050, 0053). The Examiner asserts the disclosed controls may be interpreted as comprising enforcement actions and publications about the respective rule, and requirements imposed on an organization by the government or another regulatory authority may be interpreted as publications about the respective rule. 
	Additionally, Boswell teaches a plurality of scores as related to measuring the extent of compliance activity (i.e., identifying “strong” and “weak” controls based on a value associated with actions associated with compliance activity (0051); a quantifiable ranking of maturity (e.g., a value between 1 and 10) for each control 122 (0060, 0102); creating one or more metrics which define the relevant criteria needed to monitor the organization's progress toward achieving a goal and one or more customized key indicators to act as reference points by which the organization may gauge its progress toward achieving a goal at a particular point in time (0137, 0147, Fig. 15) [i.e., the one or more metrics and customized key indicators may be interpreted as comprising a value, or score]; comparing metric data for a particular metric against a key indicator, aggregating the metric data from each of the metric events occurring during the aggregation period into a single aggregated value [i.e., a score] for that metric, wherein the comparison of the aggregated value against thresholds may indicate whether, during a particular time period, the metric data for a metric is under performing or out-performing the target values needed to accomplish a goal (0151).
	Davila teaches displaying an impact assessment rating associated with regulatory compliance data. Boswell teaches: performing a business impact analysis or control gap analysis; calculating scores associated with implementing and managing controls to comply with regulatory requirements, wherein a score may be based on how long a particular control has been in existence and/or how many times it has been tested; a score may be based on metrics; create one or more metrics which define the relevant criteria needed to monitor organization’s progress toward achieving goal and one or more key indicators to act as reference points by which organization may gauge its progress toward achieving goal  at a particular point in time; a metric may include any suitable unit of measurement for the data collected; a name for a metric may be indicative of the type of data represented by the metric; a metric may be associated with a collection frequency as well as any other relevant information related to metric; the maturity may be based on factors, such as a time frame associated with the collection of the data; a score may be associated with a collection frequency.
	The discussion of the disclosure of Boswell (which teaches performing a business impact analysis or control gap analysis comprising calculating a score based on metrics which define the relevant criteria needed to monitor organization's progress toward achieving a goal and one or more key indicators to act as reference points by which an organization may gauge its progress toward achieving the goal at a particular point in time) as applied to Davila (which teaches an impact assessment rating Boswell to the teachings of Davila in the context of the claim limitations as related to a score, a system may collect regulatory change data associated with rules/regulations/requirements from a plurality of sources and generate an impact assessment rating in the form of a score that may be based on various user-defined metrics that may take into account actions associated with a rule/regulation/requirement, how long a rule/regulation/requirement has been in existence, a risk associated with taking action to comply with the rule/regulation/requirement, a time frame associated with the age of the associated data, the category of the data, the source of the data, an aggregation of individual metric values or metric event values, or any other relevant information to create a customized set of metrics tailored to monitor any goal and to monitor an organization’s progress toward achieving a goal to comply with one or more regulatory requirements. 	
	Appellant argues, on page 24:
	b. This feature is not taught by Leidner
	Appellant argues, on pages 24-25, “this feature is not taught by Leidner.” As noted on page 55 of the Office Action, while the Examiner asserts the combination of Davila and Boswell teaches the broadest reasonable interpretation of the limitations, particularly with respect to calculating a score measuring the extent of compliance activity, in order to advance compact prosecution, Leidner, which teaches analyzing risk to ensure compliance, was introduced to more specifically address the limitations, particularly with respect to the explicit wording of the sources of data (enforcement actions, speeches, market commentary, publications, and advisory notices) taken into account in some undisclosed manner in order to calculate a score. Leidner also particularly discloses a score or index measuring volatility and calculating a score or index based on a count associated with the occurrence of phrases based on a risk type taxonomy.
	Regarding the limitations at issue, Leidner discloses:		
	computing a respective regulatory alert index score for each rule in the first set of
rules, 
	Leidner discloses that database mining and management, search engines, linguistic recognition and modeling, provide increasingly sophisticated approaches to searching and processing vast amounts of data and documents, e.g., database of news articles, financial reports, blogs, SEC and other required corporate disclosures, legal decisions, statutes, laws, and regulations, that may affect business performance (0007), and teaches scoring in the context of comparing the measurement related to risk of a company compared to a benchmark or other index, wherein the risk score considers volatility (0015), and notes that General Risks are those risks that are designated to be universal, i.e., they apply to all companies--financial, operational, legal, and market (0119). The system may derive insight from a broad corpus of risk related data, news, and other content, and may be used on providing a normalized risk score at the company (e.g., IBM) and index level (e.g., S&P 500) (0082). The system automatically aggregates entity risks and generates an entity-specific risk profile, for example, from a large corpus of electronic documents. The inventive entity risk profile (ERP) data structure represents a company's risk exposure as extracted and aggregated from unstructured textual data contained within documents from the corpus. The method may be performed by a system designed to receive a large corpus of news and other data and identify risks associated with a specific entity (0019). The score may be derived from text and/or metadata from news/media and may apply a predefined or learned lexicon-based risk taxonomy or pattern to the processed text/metadata (0077). An index may enable users to track and spot new opportunities (0078).
	each regulatory alert index score measuring extent of compliance activity for the
respective rule, 
	This form of classifier may be evaluated in terms of P/R/F1 (Precision/Recall/F1 measure) scores as well as an extrinsic evaluation in terms of correlation with the VIX risk index (Chicago Board of Exchange CBOE Volatility Index--an option-based, weighted measure of the implied volatility) (0019), wherein a risk index may attract investors interested in low risk companies or sectors (0081). Scores based on a raw count associated with the occurrence of phrases based on a risk type taxonomy (0089; see also 0096, 0099, 0100, 0107, 0123, 0124), wherein scores may be based on a count of the terms that appear in a corpus of content (0120).
	The Examiner notes that the disclosure of Leidner as related to a score, volatility index, and scores based on a raw count associated with the occurrence of phrases based on a risk type taxonomy also teaches or suggests Appellant’s argued (but not claimed or disclosed) embodiment wherein the score is a count of how often a rule is referenced by a plurality of data sources (Appeal Brief pgs. 18-19 discussion of an argued embodiment not claimed and not disclosed by the specification).
	including enforcement actions for the respective rule, speeches about
the respective rule, market commentary about the respective rule, publications about
the respective rule, and advisory notices related to the respective rule;
	 Regarding the sources of data used to calculate a score or index, Leidner discloses:
processing vast amount of news, legal, regulatory and other entity-related information based on text, content and context (0018) 
searching and processing vast amounts of data and documents, e.g., database of news articles, financial reports, blogs, SEC and other required corporate disclosures, legal decisions, statutes, laws, and regulations, that may affect business performance (0007) [The Examiner asserts legal decisions may be interpreted as comprising enforcement actions; news articles, financial reports, and blogs may be interpreted as comprising market commentary; and statutes, laws, and regulations may be interpreted as comprising publications about the respective rule.]
a training or machine learning module 1270, such as Thomson Reuters' Machine Learning Capabilities and News Analytics, to derive insight from a broad corpus of risk related data, news, and other content, and may be used on providing a normalized risk score at the company (e.g., IBM) and index level (e.g., S&P 500) (0082)
wherein the corpus is one or more of a group consisting of news, financial information, legal information, regulatory information, blogs, and event streams (claim 26) [The Examiner asserts event streams may be interpreted as comprising speeches about the respective rule.]
FIGS. 2 and 3 illustrate the overall process of the present invention. As depicted in FIG. 2, a corpus 110, for example a set(s) of textual feed(s), is mined for risk through use of a computing device 120…As used herein, the term corpus and its variants refer to a set or sets of data, in particular digital data including textual data. The corpus 110 may include, but is not limited to, news; financial information, including but not limited to stock price data and its standard derivation (volatility); governmental and regulatory reports, including but not limited, to government agency reports, regulatory filings such as tax filings, medical filings, legal filings, Food and Drug Administration (FDA) filings, Security and Exchange Commission (SEC) filings; private entity publications, including but not limited to, annual reports, newsletters, advertising and press releases; blogs; web pages; event streams; protocol files; status updates on social network services; emails; Short Message Services (SMS); instant chat messages; Twitter tweets; and/or combinations thereof (0042, 0044, 0064, 0074, 0075, 0076, 0120) [The Examiner asserts governmental and regulatory reports, including but not limited, to government agency reports may be interpreted as comprising enforcement actions and advisory notices related to the respective rule; and private entity publications, including but not limited to, annual reports, newsletters, advertising and press releases; blogs may be interpreted as comprising market commentary and publications about the respective rule]
	
Leidner provides an example of calculating a score associated with litigation related sources in the context of an enforcement action based on processing additional information obtained via upon identifying in content obtained via TR News 1121 or TR Feeds 1122, e.g., legal reporter (e.g., Westlaw) (0079-0080).
	The Examiner asserts the disclosure of Leidner, particularly in view of the combination of Davila and Boswell, teaches or suggests the broadest reasonable interpretation of the limitations.	
	Appellant argues, on pages 25-28:
	3. The cited references also do not teach or suggest “parsing the first data into the first set of rules, each rule comprising a single string”

	Appellant argues, on pages 25-28, that:
	The lengthy and disorganized Final Office Action is not clear about this claim feature, but it appears that the Examiner has conceded that this feature is not taught by Davila or Boswell. Final Office Action at page 55. This feature is also missing from Leidner.

	The Examiner notes Davila was relied upon to teach, “receiving first data from an external data source, comprising a first set of rules; parsing the first data into the first set of rules, each rule comprising a single string,”(see Office Action at pages 32-33).
	Davila discloses:
the electronic feeds monitor one or more issuing authorities…a feed 120 is an electronic database that monitors multiple regulatory issuing agencies for regulatory changes. When a regulatory change is discovered, the feed may pull the regulatory change data and communicate the regulatory change data to the network in real time or near-real time (0045, Fig. 2)
the executable software code is further configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018)
This automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045)
parsing regulatory compliance data to analyze laws, rules, and regulations to determine if regulations affect their particular line of business (0001, 0050)
the system identifies each regulatory change. A regulatory change may be a change to existing laws, rules, and regulations or the identification of new laws, rules, and regulations. Identifying the regulatory change comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule. This determination may be completed using logical sequencing based on the taxonomy of feed data. For example, the feed may provide a dataset containing a rule citation that matches the taxonomy expected by the system (0046; see also 0047-0048)
In such a case, the system registers that the regulatory change dataset is a rule from a specific source, and then the system can discern what the standard name of the rule is, who the issuing authority is, and what the new or changed language of the rule is (0046)

	The Examiner asserts Davila teaches or suggests the broadest reasonable interpretation of the limitation, and also teaches parsing received data as described by the instant specification, wherein, “the intelligent sorting and parsing of any qualitative structure of a set of text by parsing such words into an instructional string that can be allocated based on taxonomical structures,” (see instant specification at 0007; see also 0014, 0059).
	Regarding Appellant’s arguments with respect to the Examiner providing a plethora of quotes and misquotes from Leidner, portions taken out of context, conjuring up quotes and fabricated portions of Leidner because Leidner does not actually include a real teaching of “parsing the first data into the first set of rules, each rule comprising a single string,” as noted above, Davila was relied upon to teach the limitation, as noted on pages 32-33 of the Office Action. Therefore, the Examiner did not fabricate quotes, but rather included brief references to note additional disclosures by Leidner to provide context as related to parsing [parsing data based on strings and sub-strings (0010); parsing text or strings comprising extracted sentences (0045, 0055, 0089, Fig. 6, Fig. 10); rules associated with parsing data and identifying and classifying text based on a given taxonomy (0099, 0045)] in relying on Leidner to more specifically address aspects of the limitations, particularly with respect to the aspects of generating a score based on taking into account enforcement actions, speeches, market commentary, publications, and advisory notices associated with a respective rule. 
	Appellant argues, on page 28-30:
	F. The Office Action does not provide a clear articulation of why it would have been obvious to combine Davila, Boswell, and Leidner
	
	Appellant argues 	
	The Examiner writes two and a half pages, beginning on page 65 of the Final Office Action, of quotes or paraphrases from the cited references (without proper citation), and fails to tie the cited portions to any claim features of the present claims. The Examiner provides no motivation to combine the three references.
	The Examiner then concluded on page 68 of the Final Office Action with the following “rationale” for combining Davila, Boswell and Leidner (emphasis added):
	Since the functionalities of the elements in Davila, Boswell and Leidner 	do not interfere with each other, the results of the combination 	would be predictable. One would further expect that this combination 	would be performed with a reasonable expectation of success.
	The absence of “interference” does not constitute a motivation to combine, and the Examiner did not even explain how or why the two references would not “interfere.” Also absent is any demonstration of a “reasonable expectation of success.”

	The Examiner notes the referenced portion, at page 68 of the Office Action, is noted immediately after a discussion of the motivation and rationale to combine the cited prior art at pages 62-67.
	Here, the Examiner does not address the question of why the skilled worker would have had reason to make the modification, or explain why it would be beneficial to use the functions of Boswell and Leidner in Davila.
	The Examiner did not provide the required rationale. The Examiner did not describe and cite to any problems present in Davila, Boswell or Leidner, nor how any particular teaching of Boswell or Leidner advances or improves Davila. Specifically, the Examiner failed to cite any portion of Davila indicating a motivation to combine any of the references with features of Boswell or Leidner 
	Essentially, the “rationale” suggested by the Examiner is nothing more than stating that the references are “combinable” because they are allegedly in the same field of endeavor (which is not even true). The Examiner provided no supporting statements, analysis, or reasoning. An unsupported conclusion is insufficient to sustain the § 103 rejection.
	
	While the discussion of the motivation and rationale to combine Davila and Boswell is discussed on pages 53-57 of the Office Action, a brief summary of the motivation and rationale to combine Davila and Boswell is provided in response to Appellant’s arguments. Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned. Davila teaches displaying an impact assessment rating associated with regulatory compliance data. Boswell teaches compliance management to comply with one or more federal regulations. The difference between Boswell and Davila is that Davila teaches generating an impact assessment rating as related to regulatory compliance, but does not appear explicitly recite computing a regulatory alert index score, and Boswell is introduced to more specifically address the limitations with respect to calculating a score measuring extent of compliance activity.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the system and method for compliance management to comply with one or more federal regulations  Boswell) with the system and method for displaying an impact assessment rating associated with regulatory compliance data (as taught by Davila) in order to create a customized set of metrics tailored to monitor any goal and ensure regulatory compliance (Boswell 0143, 0147; see also Boswell 0077, 0102).
	While the discussion of the motivation and rationale to combine Leidner with the combination of Davila and Boswell is discussed on pages 63-68 of the Office Action, a brief summary of the motivation and rationale to combine Leidner with the combination of Davila and Boswell is provided in response to Appellant’s arguments. Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned. Davila teaches displaying an impact assessment rating associated with regulatory compliance data. Boswell teaches compliance management to comply with one or more federal regulations. Leidner teaches analyzing risk to ensure compliance. The difference between Leidner and the combination of Davila and Boswell is that, Leidner was introduced to more specifically address the limitations, particularly with respect to the explicit wording of the sources of data (enforcement actions, speeches, market commentary, publications, and advisory notices) taken into account in some undisclosed manner in order to calculate a score. Leidner also particularly discloses a score or index measuring volatility and calculating a score or index based on a count associated with the occurrence of phrases based on a risk type taxonomy.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the system and method for analyzing risk to ensure compliance (as taught by Leidner) and the  Boswell) with the system and method for displaying an impact assessment rating associated with regulatory compliance data (as taught by Davila) in order to automatically access and process news stories, filings, and other content and apply one or more computational linguistic techniques and resulting risk taxonomy against such content to identify risks and associates risks with particular entities and score the identified risks to generate an entity-specific risk profile (ERP) data structure (Leidner 0075, 0077; see also Leidner 0017, 0018, 0021).
Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Leidner to the combination of Davila and Boswell would simply incorporate the known methods for analyzing risk to ensure compliance as taught by Leidner and the known methods for governance, risk, and compliance management as taught by Boswell with the known methods for receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise as taught by Davila in order to automatically access and process news stories, filings, and other content and apply one or more computational linguistic techniques and resulting risk taxonomy against such content to identify risks and associates risks with particular entities and score the identified risks to generate an entity-specific risk profile (ERP) data structure (Leidner 0075, 0077; see also Leidner 0017, 0018, 0021). Since the functionalities of the elements in Davila, Boswell, and Leidner do not interfere with each other, as discussed above, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.W.W. /Examiner, Art Unit 3689                                                                                                                                                                                                        
Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.